NO. 12-10-00158-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

                                                           '
IN RE: OFFICE OF THE
ATTORNEY GENERAL OF TEXAS,                                 '    ORIGINAL PROCEEDING
RELATOR
                                                           '

                                     MEMORANDUM OPINION
                                         PER CURIAM
         On May 26, 2010, the Office of the Attorney General of Texas (the “OAG”) filed
a petition for writ of mandamus in this court complaining of the trial court’s Order for
Parentage Testing signed on April 7, 2010. On June 7, 2010, this court received OAG’s
motion to dismiss the petition as moot. As grounds, the OAG furnished a copy of an
order signed by the trial court on June 2, 2010, which vacates the April 7, 2010 Order for
Parentage Testing.
         After having reviewed the OAG’s motion and the trial court’s June 2, 2010 order,
we conclude that this mandamus proceeding is now moot. Accordingly, the OAG’s
motion is granted, and this original proceeding is dismissed.
Opinion delivered June 9, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)